DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 1, claiming a support device for a substrate, the device comprising: a support; a rotor; an oscillator that is configured to oscillate the substrate only in a direction perpendicular to a surface of the substrate; and a fixing member that fixes the substrate and is disposed on an edge of an upper surface of the support, wherein the oscillator is configured to oscillate the substrate at a natural frequency of particles on the substrate, wherein the oscillator is disposed between the support and the substrate, and wherein a height of the oscillator is smaller than a height of the fixing member.
The prior art fails to disclose or make obvious the limitations of claim 16, claiming a substrate cleaning apparatus comprising: a substrate support device; a cleaning chamber; a cleaning solution jet; wherein the substrate support device includes: a support, a rotor, a plurality of oscillators configured to oscillate the substrate only in a direction perpendicular to a surface of the substrate at a natural frequency of particles on the substrate, a fixing member that fixes the substrate and is disposed on an edge of an upper surface of the support, and wherein the plurality of oscillators are disposed on 
The prior art fails to disclose or make obvious the limitations of claim 20, claiming a substrate cleaning apparatus comprising: a substrate support device; a cleaning chamber; a megasonic device that provides a cleaning solution including micro-cavitation toward the substrate and is disposed above the substrate, the megasonic device including a cleaning solution container and a cavitation generator disposed at a bottom surface of the cleaning solution container; wherein the substrate support device includes: a support, a rotor, an oscillator that is configured to oscillate the substrate only in a direction perpendicular to a surface of the substrate at a natural frequency of particles on the substrate, wherein the cleaning solution container provides a space for accommodating a cleaning solution, and wherein the cavitation generator creates a micro-cavitation for cleaning the substrate and has an outlet for discharging the cleaning solution and the micro-cavitation to the substrate.
The closest prior art of record is that of U.S. Patent Application Publication No. 20070068558 to Papanu et al. (Papanu).  Papanu teaches a substrate cleaning apparatus comprising: a substrate support device; a cleaning chamber; a cleaning solution jet; a support; a rotor; a plurality of oscillators; a fixing member; a megasonic device that provides a cleaning solution including micro-cavitation toward the substrate; and a cleaning solution container with inlet and outlet thereof.  Papanu does not teach that of the combination of: 1) the fixing member disposed on an edge of an upper surface of the support, wherein the oscillator is configured to oscillate the substrate only in a direction perpendicular to a surface of the substrate, wherein the oscillator is 
The advantage of the current invention over that of the prior art to Papanu is that the varied combinations of configurations of the current invention as explained above, allow for a varied and dynamic attack of particulate matter on the substrate to thereby better clean said substrate.
Since claims 1, 16, and 20 are allowed, claims 2-3, 6-12, 17-19, and 21-23 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711